NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                    KEITH EUGENE GRIFFIN, Appellant.

                              No. 1 CA-CR 17-0281
                                FILED 5-14-2019


            Appeal from the Superior Court in Yavapai County
                        No. V1300CR201580372
                 The Honorable Michael R. Bluff, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Gracynthia Claw
Counsel for Appellee

Craig Williams, Attorney at Law, Prescott Valley
By Craig Williams
Counsel for Appellant
                            STATE v. GRIFFIN
                           Decision of the Court


                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James P. Beene joined.


C A T T A N I, Judge:

¶1            Keith Eugene Griffin appeals from his convictions and
sentences for two counts of luring a minor for sexual exploitation, four
counts of aggravated luring a minor for sexual exploitation, three counts of
sexual exploitation of a minor, and one count of attempted sexual conduct
with a minor. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Griffin sent sexually explicit direct messages through a social
media site to E.K., a friend of his 13-year-old daughter. E.K.’s father
discovered the messages on her phone and reported them to the Yavapai
County Sheriff’s Office. Detective Edgerton from the Sheriff’s Office
messaged Griffin using E.K.’s identity, and in response, Griffin discussed
having sex with E.K. and sent a photograph of his penis.

¶3           Griffin also indicated that he had attempted to have sex with
his own daughter, and he sent three photographs that he had taken of her
vagina. Griffin arranged to meet E.K. at a local shopping mall to have sex
with her, and when Griffin arrived at the mall, he was arrested and
subsequently charged with the crimes outlined above.

¶4            After a six-day trial, the jury found Griffin guilty on all
counts, and the court sentenced him to three consecutive, flat-time 17-year
sentences for the sexual exploitation of a minor offenses, to be followed by
lifetime probation for the remaining counts. Griffin timely appealed, and
we have jurisdiction under Arizona Revised Statutes § 13-4033(A).

                              DISCUSSION

I.    Disclosure of Brady Material.

¶5            Several months after posing as E.K., Detective Edgerton was
disciplined for reasons unrelated to this case and was demoted from
detective to deputy. Griffin argues that the State’s arguably late disclosure
of this exculpatory evidence prejudiced him.


                                     2
                              STATE v. GRIFFIN
                             Decision of the Court

¶6           Under Brady v. Maryland, 373 U.S. 83, 87–88 (1963), the State
must disclose any evidence that tends to mitigate the defendant’s guilt or
lessen punishment. See also Ariz. R. Crim. P. 15.1(b)(8). To reverse a
criminal conviction based on untimely disclosure of Brady material, the
defendant must show that he was prejudiced by the late disclosure. State v.
Durham, 111 Ariz. 19, 22 (1974).

¶7              Here, the State disclosed information about Deputy
Edgerton’s disciplinary investigation two months before trial. Five weeks
later, Griffin requested detailed factual findings from the investigation. The
State provided the findings before voir dire on the first day of trial, and
Griffin had the night before jury selection to review the material.

¶8             The State arguably complied with its obligation to disclose
Brady material by disclosing information about the disciplinary
investigation two months before trial, with follow-up information provided
shortly before trial. See State v. Jessen, 130 Ariz. 1, 4 (1981) (holding that the
State satisfies its obligations under Brady “[w]hen previously undisclosed
exculpatory information is revealed at the trial and is presented to the jury,”
even if the late disclosure affected the defendant’s trial preparation and
strategy).

¶9            But even assuming the State’s follow-up disclosure was
untimely, Griffin failed to show prejudice. See Durham, 111 Ariz. at 22. The
exculpatory information was presented to the jury at trial. Griffin’s counsel
extensively cross-examined Deputy Edgerton on her past discipline and did
so without objection from the State. And Griffin did not move for a trial
continuance, which suggests that he had adequate time to prepare. Griffin
thus has not shown prejudice.

II.    Evidentiary Rulings.

¶10           After reviewing Deputy Edgerton’s disciplinary records,
Griffin moved to assert an entrapment defense. The State responded that if
Griffin raised the defense, evidence of his predisposition to commit the
charged offenses would be admissible, in particular, evidence of his
attempted sexual conduct with his daughter. The court reserved ruling on
the issue, and Griffin argues that this delayed ruling demonstrates the
superior court’s mismanagement of the proceedings.

¶11           But Griffin fails to identify any legal authority for his position
or any law governing trial management that the superior court may have
violated. And to the extent Griffin generally argues that the superior court
violated his right to due process by issuing delayed rulings, Griffin must


                                        3
                             STATE v. GRIFFIN
                            Decision of the Court

show prejudice. Cf. State v. Dunlap, 187 Ariz. 441, 450 (App. 1996). Here,
the record shows no harm to Griffin.

¶12             The superior court reserved ruling on the issue of admitting
evidence of Griffin’s predisposition to commit sexual exploitation, and
consequently, Griffin decided not to cross-examine his daughter but
reserved the right to recall her as a witness. Once the State notified the court
that it did not intend to introduce any evidence of predisposition, however,
Griffin asked the superior court to release his daughter from her subpoena,
indicating he did not intend to recall her. The State ultimately did not
introduce any evidence of predisposition, so even if the delay affected
Griffin’s trial preparation, any harm was ameliorated because there was no
predisposition evidence to which he needed to respond. Accordingly,
Griffin has failed to show that he was prejudiced by the superior court’s
delayed ruling.

                               CONCLUSION

¶13           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4